Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2,7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taketo JP 2010188411 in view of Lee US 20210178742.

Taketo teaches:
1. A film cutting apparatus (fig.2B, 32 – laser; fig.2C, 36 – blade) for cutting a film fabric (fig.2A, 10 and 26) having a multilayer structure with a plurality of film layers (fig.2A, 26) and including a release film layer (fig.2A, 10; resin film) positioned at an outermost layer of one side of the film layers (fig.2A, resin film (10) positioned at an outmost layer of multilayers 26), the film cutting apparatus comprising: 
	a laser unit including a laser head (fig.2B, 32 – laser) configured to form a first cutting line (fig.1B, 32A, cutting line by laser) on a predetermined first film group (fig.2A, 26) by cutting the first film group by selectively irradiating the first film group with a laser beam to include some film layers at least the functional layer with a laser from the functional layer side of the laminate; examiner note: since the laser cuts at least function layer 26 with laser, therefore it can be interpreted as laser can only cut function layers, other layers (i.e., resin film 10) will not be cut by laser); and 
	a cutting unit including a cutter (fig,2C, 36) configured to form a single cutting line (fig.1B, 32A and fig.1C, 36A; overlapped cutting line as single cutting line) by connecting a second cutting line (fig.1C, 36A) and the first cutting line (fig.1B, 32A) on a predetermined second film group (fig.2A, 10) by cutting the second film group using a cutting blade (fig.2C, 36) to include some film layers including at least the release film layer among the film layers (page.1, para.6; A second cutting step of cutting the resin film by inserting a cutting blade into a cutting groove formed by the laser;).

Taketo teaches the invention as discussed above, but is not clear whether laser cuts only the first group of film layers .

Lee teaches:
Regarding claim 1, a laser unit including a laser head (fig.2B, L – laser) configured to form a first cutting line (fig.3, s300) on a predetermined first film group (fig.2B, 121,122,124,125) by cutting the only first film group by selectively irradiating the first film group with a laser beam to include some film layers except for the release film layer among the film layers (fig.2B, 123; carrier film).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Taketo by using laser cut out only first group of film layers except carrier layer as taught by Lee in order to leave carrier layer connected before and after laser cutting (page3,para.0050). Carrier layer is able to protect one side of the polarizing film and connected cut out film for further processing; it also beneficially increase air suction and reduce contamination after laser cut out the first group films on the conveying system. 

Taketo further teaches:	
2. The film cutting apparatus according to claim 1, wherein the first film group and the second film group each include at least one film layer among the film layers (fig.2A, 26 and 10).

7. The film cutting apparatus according to claim 1, wherein the cutting line is formed to divide the film fabric into a processed fabric slit to have a predetermined width (see Taketo figure 1C below where the examiner labeled originally not labeled width) and scrap (see Taketo figure 1C below where the examiner labeled originally not labeled scrap) as a residue after the film fabric is slit, by a corresponding cutting line (fig.1B, 32A, fig.1C, 36A).





Fig.1(Taketo):

    PNG
    media_image1.png
    606
    940
    media_image1.png
    Greyscale


8. A film cutting apparatus (fig.2B, 32 – laser; fig.2C, 36 – blade) for cutting multiple films (fig.2A, 10 and 26) including a plurality of film layers (fig.2A, 26), comprising: 
	a laser unit including a laser head (fig.2B, 32 – laser) configured to form a first cutting line (fig.1C, 32A) on a first film group including some of the film layers (fig.2A, 26) by cutting the first film group by irradiating the first film group with a laser beam (fig.2B, 32A; page 1, para.6; A first cutting step of cutting at least the functional layer with a laser from the functional layer
side of the laminate); and 
	a cutter unit including a cutter (fig,2C, 36) configured to form a single cutting line (fig.1B, 32A and fig.1C, 36A; overlapped cutting line as single cutting line) by connecting a second cutting line (fig.1C, 36A) and the first cutting line (fig.1B, 32A) on a second film group including some of the film layers (fig.2C, 10) by cutting the second film group using a cutting blade (page.1, para.6; A second cutting step of cutting the resin film by inserting a cutting blade into a cutting groove formed by the laser).

9. The film cutting apparatus according to claim 8, wherein the first film group and the second film group each include at least one film layer among the film layers (fig.2A, 26 and 10).


Claim(s) 3-4,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taketo JP2010188411 in view of Lee US 20210178742 in further view of Rikiya WO 2011118316.

Regarding claim 3, Taketo in view of Lee teaches the invention substantially as claimed for the device according to claim 1 further comprising the first film group of film fabric and second film group of film fabric (see Taketo, fig.2A, 26 and 10).

Taketo in view of Lee teaches the invention as discussed above, but is silent on transferring unit, first cutting point and second cutting point (claim 3,4), idle roller (claim 6).

Rikiya teaches:
3. The film cutting apparatus according to claim 1, further comprising: 
	a transferring unit (fig.1) configured to transfer the film fabric (fig.1, 9; film, page.4, para.2) in a predetermined transferring direction (fig.1, 2 - unwinding section, 8 – winding section, therefore the transferring direction from left to right) 
	wherein: 
	the laser head (fig.1, 6) forms the first cutting line (fig.9B and fig.9C, S; cutting line) in the transferring direction (fig.9, upper left corner “arrow” – transferring direction) by radiating a laser beam onto the first film group of a film fabric passing through a predetermined first cutting point (fig.9A, 6, fig.1, 6; laser head perpendicular to film 9 is the first cutting point when laser starts to cutting the film) by the transferring unit; and 
	the cutter (fig.1,4a) forms the second cutting line (page.4, para.9; ​ In the case where the cutting blade 4a are provided in this manner, cutting is performed by the irradiating device 6 in addition to the cutting blade 4a, the distance from the end side of the film 9 of the cutting blade 4a is the same as the distance from the end side of the film 9 of the irradiation device 6; it would be obvious for second cutting line overlapped with first cutting line) in the transferring direction to make the cutting blade contact the second film group of a film fabric passing through a predetermined second cutting point (fig.1, 4a; the contact between cutter and film is second cutting point when blade starts to cutting the film) by the transferring unit.

4. The film cutting apparatus according to claim 3, wherein the second cutting point is determined to be spaced apart from the first cutting point in the transferring direction by a predetermined distance (fig.1, 6 , 4a;  laser starts to cutting film as first cutting point and cutter starts to cutting film as second cutting point, and cutter(blade) locates at downstream of laser, they are spaced apart at a certain range).

6. The film cutting apparatus according to claim 3, wherein the cutter unit further includes an idle roller (fig.1,5; suction roll) configured to support a film fabric passing through the second cutting point (fig.1,5 suction roll support film passing through the laser and second cutting point).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Taketo by using a slitter machine including laser, blade, and suction roller as taught by Rikiya in order to provide a conveying line for multilayer films to achieve maximizing production rate and suppressing the occurrence of bead-like protrusions at the cut end portion of the film.   The laser located upstream of the blade has a cutting point forms first cutting line of film. A blade locates at downstream of the laser has another cutting point forms the second cutting line of the film. A suction roll support film passes the laser and blade. Therefore, the slitter machine suppresses the occurrence of bead-like protrusions at the cut end portion of the film, and increasing the efficiency of film cutting to obtain the maximizing production rate.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taketo JP 2010188411 in view of Lee US 20210178742 in further view of Rikiya WO 2011118316 and in further view of  Ademe US 20170135393.

Taketo in view of Lee in further view of Rikiya teaches the invention as discussed above, but is silent on a driving motor axially coupled to a rotation shaft of the cutter and configured to rotationally drive the cutter.

Ademe teaches: 
5. The film cutting apparatus according to claim 3, wherein: 
	the cutter is configured in a shape of a disk having an outer circumference with the cutting blade formed thereon (fig.9C, 906; a disk shaped blade with outer circumference); and 	the cutter unit further includes a driving motor (fig.9C, motor) axially coupled to a rotation shaft (fig.9C, 908; rotating shaft) of the cutter and configured to rotationally drive the cutter (page.3-4. Para.0037; The knife 906 is a circular blade that is rotationally coupled to the spindle 904 of the motor 902. To transfer rotational motion from the spindle 904 to the knife 906, the knife is rotationally coupled to a shaft 908, which in turn is rotationally coupled to the spindle 904).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Taketo in view of Rikiya cutting blade with Ademe cutting blade, because the substitution of one known element for another would have yielded predictable results of cutting multilayer films.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761